DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/18/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “backlight comprises a substrate layer that is overlapped by the partially reflective mirror coating and comprises a two dimensional array of light emitting diodes on the substrate that are configured to provide the backlight illumination” of claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 13, 17, 23 objected to because of the following informalities: 
Claim 13 recites “the opening is configured to form at least part of a logo”. The limitation has unclear metes and bounds as a logo is any shape with a representative meaning to it. Under broadest reasonable interpretation, the Examiner has interpreted the limitation to cover any shape, i.e. nonlimiting. 
Claim 17 recites “a backlit partially reflective mirror structure having first and second separate protrusions supported on a common substrate”. The Examiner is unclear on the specific structure set forth. The disclosure appears to set forth two separate  layers of partially reflective mirror structure, not protrusions of the same structure. 
Claim 17 and 23 recites “a backlit partially reflective mirror structure”  and “a partially reflective mirror” respectively.
In claim 17 it is unclear if the claim requires a backlight. Furthermore the structure is undefined, i.e. it is unclear what structure performs the function of “partially reflective mirror structure”. The Examiner strongly advises setting forth the structure in the claim, as done in claim 1. 
Claim 23 has similar issues. 
Limitations such as “non neutral color”, “ambient light”, and varied reflectivity as a function of wavelength set forth unclear structure. I.e. it is unclear what is defined by a “neutral color”. Ambient light is also undefined and varies greatly. And no structures reflect all wavelength equally, i.e. the Examiner finds that any structure tints or colors reflected light.
Appropriate correction is required.
Claim Interpretation
The Examiner notes in the interest of compact prosecution that the claims, and disclosure, are often directed towards ornamental limitations. The Examiner finds that the ”non-neutral color” of claim 8, the specific reflectivity of claim 11, the “mirror coating exhibits a non-uniform visible light reflection spectrum” of claim 12, the “opening is configured to form at least part of a logo” of claim 13, the specific reflectivity and transmission of claim 14, the varied reflectivity as a function of wavelength under ambient light of claim 19, transmission percentage of claim 22, non-neutral color of claims 23 and 26, and the specific reflectivity of claim 25 are all directed towards ornamental design and not to specific structures. Matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. See In re Seid, 161 F.2d 299. 
To advance prosecution, the Examiner suggests including arguments indicating that such features are nonornamental (and indicating in the disclosure evidence of such) to overcome the interpretation. 
The Examiner also suggests indicating the function of such structures in the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites “the first and second portions are configured to form a logo”, however the claim is dependent from claim 23 which recites “a housing having first and second portions configured to rotate relative to each other”. It is unclear how the portions form a logo. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 10, 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomida (U.S. 2014/0300979).
Regarding claim 1, Tomida teaches an electronic device, comprising: a housing having a housing wall with an opening (see fig. 1, 2, housing with opening in which 10 is placed); and a partially transparent backlit mirror in the opening (half mirror front plate), wherein the partially transparent backlit mirror has a substrate (glass plate 13, see fig. 7), a partially reflective mirror coating on the substrate (metal layer 3), and a backlight that is configured to provide backlight illumination that passes through the substrate and the partially reflective mirror coating (light source in LCD display 21).
Regarding claim 2, Tomida teaches that the partially reflective mirror coating comprises a thin-film metal layer (silver, 30-45 nm thick).
Regarding claim 3, Tomida teaches further comprising a layer of ink between the thin-film metal layer and the backlight (see p. 0068, decoration applied to glass plate via ink printing).
Regarding claim 7, Tomida teaches further comprising a display with pixels configured to display images, wherein the backlight is formed from part of the display (LCD display see p. 0017).
Regarding claim 10, Tomida teaches that the partially reflective mirror coating comprises a thin-film interference filter formed from a plurality of thin-film layers (see p. 0030-0031, oxide layers create an interference effect).
Regarding claim 13, Tomida teaches that the opening is configured to form at least part of a logo (rectangular opening).
Regarding claim 14, Tomida teaches that the partially reflective mirror coating has a reflectivity of at least 10% and a light transmission of less than 25% (see p. 0061, transmittance of 25% and reflectivity of 50-65%).
Regarding claim 15, Tomida teaches that the substrate comprises a glass layer and wherein the partially reflective mirror coating is between the glass layer and the backlight (see fig. 7, glass plate 13 on outer side)
Claim(s) 1, 2, 4, 5, 7, 9, 10, 13, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCabe (U.S. 7,274,501).
Regarding claim 1, Mccabe teaches an electronic device, comprising: a housing having a housing wall with an opening (housing 15); and a partially transparent backlit mirror in the opening (see fig. 12), wherein the partially transparent backlit mirror has a substrate (front and back substrate 622, generally glass), a partially reflective mirror coating on the substrate, and a backlight (display, see col. 17 lines 8-27 display may be an LED) that is configured to provide backlight illumination that passes through the substrate and the partially reflective mirror coating (thin film alloy, metallic layer Al Ag, 634)
Mccabe teaches claim 2, 4, 7, 13

Regarding claim 5, Mccabe teaches the backlight comprises a light guide layer (backlit active matrix LCD screen) configured to receive light from the light-emitting diode and configured to scatter the light from the light-emitting diode out of the light guide layer to form the backlight illumination (manner of LED LCD operation).
Regarding claim 9, McCabe teaches that the partially reflective mirror coating comprises a stack of thin-film layers including multiple metal layers and multiple dielectric layers (see col. 20 lines 26-42).
Regarding claim 10, McCabe teaches that the partially reflective mirror coating comprises a thin-film interference filter formed from a plurality of thin-film layers (see col. 20 lines 26-42).
Regarding claim 15, McCabe teaches that the substrate comprises a glass layer and wherein the partially reflective mirror coating is between the glass layer and the backlight (see fig. 12).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-6, 7, 10, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomida in view of Garelli (U.S. 8,638,549).
Claims 1-3, 7, 10, 13-15 are alternatively taught by Tomida in view of Garelli. 
Specifically, Tomida teaches the claims as indicated. 
Tomida does not teach the housing having a housing wall with an opening. 
Garelli teaches that housing wall with an opening (see fig. 1b, opening for logo 30). 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used the half mirror front plate of Tomida to on the logo of Garelli to cause the display to function as a half mirror when not illuminated, providing a aesthetic appearance, particularly for a portion of the back of a laptop that is often deactivated. 
Regarding claim 4, Tomida does not specifically teach that the backlight comprises at least one light-emitting diode.
Garelli teaches that the backlight comprises at least one LED (see col. 2 lines 3-9).
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used LEDs as taught by Garelli to illuminate the backlight of Tomida as LEDs are well known for their backlight applications, having the benefit of lower operating temperature, higher brightness, and long life spans. 
Regarding claim 5, Garelli teaches that the backlight comprises a light guide layer configured to receive light from the light-emitting diode and configured to scatter the light from the light-emitting diode out of the light guide layer to form the backlight illumination (see col. 2 lines 3-9).
Regarding claim 6, Garelli teaches that the backlight comprises a substrate layer that is overlapped by the partially reflective mirror coating and comprises a two- dimensional array of light-emitting diodes on the substrate that are configured to provide the backlight illumination (see fig. 25).
Claims 8, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomida in view of Morikawa (U.S. 2013/0063050).
Regarding claim 8, Tomida does not teach that the partially reflective mirror coating has a non-neutral color.
Morikawa teaches that the partially reflective mirror has a nonneutral color (see fig. 9a, 9b p. 0058). 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used the structure of Morikawa to reflect a color or tint from a display of Tomida and creating a more aesthetic appearance. 
Additionally the Examiner finds that the use of a “visible light reflection that varies as a function of wavelength” is an aesthetic design choice. Matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. See In re Seid, 161 F.2d 299. I.e. the Examiner finds that the particular color of the partially reflective mirror cannot be relied upon to overcome the prior art.
Regarding claim 12, Tomida does not teach that the partially reflective mirror coating exhibits a nonuniform visible light reflection spectrum. 
Morikawa teaches that the partially reflective mirror has a nonuniform visible light reflection spectrum (see fig. 9a, 9b p. 0058). 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used the structure of Morikawa to reflect a color or tint from a display of Tomida and creating a more aesthetic appearance. 
Additionally the Examiner finds that the use of a “a nonuniform visible light reflection spectrum” is an aesthetic design choice. Matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. See In re Seid, 161 F.2d 299. I.e. the Examiner finds that the particular color of the partially reflective mirror cannot be relied upon to overcome the prior art.
Regarding claim 17, Tomida teaches an electronic device, comprising: 
a housing having at least first and second openings; and a backlit partially reflective mirror structure having first and second separate protrusions supported on a common substrate, wherein the first protrusion is received within the first opening and the second protrusion is received within the second opening.
Tomida does not teach that the housing has a second opening, that the protrusions are received within the first and second openings. 
Morikawa teaches a housing (see fig. 4, housing 15 and frame 17) having at least first and second openings (LCD opening 16, logo opening 18; each opening formed in the light shielding portion 63).
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a bezel portion as taught by Morikawa in Tomida  to incorporate additional functions, i.e. a logo or backlit button that is aesthetically pleasing with a half mirror finish.
Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomida in view of Pellicori (U.S. 2004/0095645).
Regarding claim 9, Tomida does not teach that the partially reflective mirror coating comprises a stack of thin-film layers including multiple metal layers and multiple dielectric layers.
Pellicori teaches that the partially reflective mirror coating comprises a stack of thin-film layers including multiple metal layers and multiple dielectric layers (see abstract, uses matching dielectric layers along with metal layers).
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used dielectric layers to form an interference filter as taught by Pellicori to further reduce reverse reflection of the filter arrangement, and reducing glare and stray emissions, as is well known in the art. 
The Examiner notes that the use of dielectric thin films to form an interference filter with a partial reflector is well known in the art. 
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomida.
Regarding claim 11, Tomida teaches that the partially reflective mirror coating is configured to exhibit a reflectivity of 10-40% (see p. 0042, 40%).
The Examiner points to MPEP 2144.05, ranges touch, therefor establishing a primary facie case of obviousness. Additionally the ranges are mathematically close (and predictable) so that the difference is virtually negligible absent any showing of unexpected results or criticality 
Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomida in view of Hou (U.S. 2020/0371273).
Regarding claim 16, Tomida does not teach comprising a layer of fiberglass between the backlight and the glass layer.
Hou teaches comprising a layer of fiberglass between the backlight and the glass layer (see p. 0008-0009 fiberglass composite layer between display and top protective layer). 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a fiberglass layer as taught by Hou between the backlight and glass of Tomida to provide additional protection to the display without loss of flexibility or visbility, see background of Hou. 
Claims 18-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomida in view of Morikawa, further in view of Garelli..
Regarding claim 18, Tomida teaches that the backlit partially reflective mirror structure has a partially reflective mirror coating with a reflectivity of 10-40%.
Tomida does not teach that the backlight has at least one light-emitting diode configured to provide backlight illumination that passes through the partially reflective mirror coating.
Garelli teaches that the backlight comprises at least one LED (see col. 2 lines 3-9).
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used LEDs as taught by Garelli to illuminate the backlight of Tomida as LEDs are well known for their backlight applications, having the benefit of lower operating temperature, higher brightness, and long life spans. 
Regarding claim 19, Tomida does not teach that the backlit partially reflective mirror coating has a visible light reflection that varies as a function of wavelength to provide the backlit partially reflective mirror coating with a color under ambient light illumination.
Morikawa teaches that the partially reflective mirror has a nonneutral color (see fig. 9a, 9b p. 0058). 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used the structure of Morikawa to reflect a color or tint from a display of Tomida and creating a more aesthetic appearance. 
Additionally the Examiner finds that the use of a “visible light reflection that varies as a function of wavelength” is an aesthetic design choice. Matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. See In re Seid, 161 F.2d 299. I.e. the Examiner finds that the particular color of the partially reflective mirror cannot be relied upon to overcome the prior art.
Regarding claim 20, Tomida teaches that the backlit partially reflective mirror coating comprises a thin-film interference filter having a stack of thin-film layers (see p. 0030-0031).
Regarding claim 21, Tomida teaches that the stack of thin-film layers includes multiple thin-film metal layers (silver, 30-45 nm).
Regarding claim 22, Tomida in view of Moorikawa teaches that the first and second openings are configured to form a logo and wherein the stack of thin-film layers is configured to exhibit a transmission of less than 25% for at least one visible light wavelength (Tomida see p. 0063).
Regarding claim 23, Tomida teaches an electronic device (personal computer), comprising: 
a second portion has a display and has a housing wall with an opening (see fig. 2); and a partially reflective mirror in the opening that has a color (half mirror stacked film, see p. 0067).
Tomida does not teach that the electronic device has a first and second portion configured to rotate relative to each other, wherein the first portion has a keyboard, and that the partially reflective mirror in the opening has a nonneutral color.
Garelli teaches that the electronic device has a first and second portion configured to rotate relative to each other, wherein the first portion has a keyboard (see fig. 1a, laptop computer).
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a display portion as taught by Tomida in a laptop computer as taught by Garelli to provide a mirror function when the display is off, providing a more aesthetic appearance, see col. 0005-0007 of Tomida).
Morikawa teaches that the partially reflective mirror has a nonneutral color (see fig. 9a, 9b p. 0058). 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used the structure of Morikawa to reflect a color or tint from a display of Tomida and creating a more aesthetic appearance. 
Additionally the Examiner finds that the use of a “non neutral color” is an aesthetic design choice. Matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. See In re Seid, 161 F.2d 299. I.e. the Examiner finds that the particular color of the partially reflective mirror cannot be relied upon to overcome the prior art.
Regarding claim 24, Garelli teaches further comprising a backlight with at least one light-emitting device configured to emit backlight illumination that passes through the partially reflective mirror.
Regarding claim 25, Tomida teaches that the second portion is configured to form a logo and wherein the partially reflective mirror has a thin-film coating with a reflectivity of 10-40% (see p. 0042).
Regarding claim 26, Morikawa teaches that the non-neutral color is a color selected from the group consisting of gold, blue, red, and green (see fig. 9a, 9b, see p. 0058) and wherein the partially reflective mirror has a stack of thin-film layers including at least one dielectric thin-film layer and at least one metal thin-film layer (see Tomida).
The Examiner notes that Morikawa teaches using a single or multiple color reflection layer so that the logo reflects a particular color when the light source is off, see p. 0058. The Examiner finds that the particular color chosen is entirely aesthetic. Matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. See In re Seid, 161 F.2d 299.



Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J PEERCE whose telephone number is (571)272-6570.  The examiner can normally be reached on 8-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anh Mai can be reached on 571-272-1995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew J. Peerce/Primary Examiner, Art Unit 2875